UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6948



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARRIUS LAMONT WALKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-5)


Submitted:   September 6, 2001        Decided:   September 14, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrius Lamont Walker, Appellant Pro Se. Gretchen C.F. Shappert,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrius Lamont Walker appeals from the district court’s orders

denying his motion to dismiss his indictment under Federal rule of

Criminal Procedure 12(b)(2), and denying his request for recon-

sideration.   We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we affirm

substantially on the reasoning of the district court.*   See United

States v. Walker, No. CR-95-5 (W.D.N.C. May 25, 2001; Apr. 27,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       We also note that Walker’s motion was not a proper vehicle
for relief in this case, as it was filed years after his conviction
became final, and the applicable rule provides that such motion
must be filed prior to trial. Fed. R. Crim. P. 12(b).


                                 2